In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00069-CR



      MASHELLA FUNTAN EDWARDS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 188th District Court
                 Gregg County, Texas
               Trial Court No. 46438-A




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
           Mashella Funtan Edwards was observed switching barcodes on several items of clothing

at a Walmart in Longview, then checking out at the self-check registers. As she left the store, she

was stopped by the loss-prevention officer, and the items were recovered. Further investigation

showed that Edwards had paid $30.97 for the items, which were valued at $88.97. Consequently,

Edwards was charged with theft of property valued at less than $2,500.00, with two prior theft

convictions, a state jail felony.1 Edwards entered an open plea of guilty to the indictment. After

the State introduced its evidence in support of the charges, the trial court ordered a presentence

investigation report to be prepared. At a separate hearing, the trial court found Edwards guilty and

sentenced her to nine months’ confinement in a state jail facility.

           On appeal, Edwards contends that her punishment is excessive and grossly

disproportionate to her crime, in violation of the Eighth Amendment.2 Because we find that her

sentence was not excessive or grossly disproportionate, we affirm the trial court’s judgment.

           The United States Constitution’s ban on cruel and unusual punishment “requires that

punishment be graduated and proportioned to the offense.” State v. Simpson, 488 S.W.3d 318,

322 (Tex. Crim. App. 2016) (citing U.S. CONST. amend. VIII). However, this principle “does not

require strict proportionality between the crime and the sentence.” Id. (citing Harmelin v.

Michigan, 501 U.S. 957, 1001 (1991) (Kennedy, J., concurring)). Rather, only those extreme




1
    See TEX. PENAL CODE ANN. § 31.03(e)(4)(D) (West Supp. 2017).
2
 See U.S. CONST. amend. VIII. Edwards preserved this complaint in a motion for new trial. See Williamson v. State,
175 S.W.3d 522, 523–24 (Tex. App.—Texarkana 2005, no pet.).

                                                        2
sentences considered grossly disproportionate to the crime are forbidden. Id. (citing Ewing v.

California, 538 U.S. 11, 23 (2003) (plurality opinion)). A finding that a sentence is grossly

disproportionate has only been made in exceedingly rare and extreme cases. Id. at 322–23 (citing

Lockyer v. Andrade, 538 U.S. 63, 73 (2003)). Generally, “punishment assessed within the

statutory limits, including punishment enhanced pursuant to a habitual-offender statute, is not

excessive, cruel, or unusual.” Id. at 323 (citing Ex parte Chavez, 213 S.W.3d 320, 323–24 (Tex.

Crim. App. 2006)).

         In determining whether a sentence for a term of years is grossly disproportionate to a

particular crime, we consider “the severity of the sentence in light of the harm caused or threatened

to the victim, the culpability of the offender, and the offender’s prior adjudicated and unadjudicated

offenses.” Id. (citing Graham v. Florida, 560 U.S. 48, 60 (2010)). Only in those rare cases in

which our initial comparison gives rise to an inference of gross disproportionality do we then

“compare the defendant’s sentence with the sentences received by other offenders in the same

jurisdiction and with the sentences imposed for the same crime in other jurisdictions. Id. (citing

Graham, 560 U.S. at 60); Mullins v. State, 208 S.W.3d 469, 470 (Tex. App.—Texarkana 2006, no

pet.).

         In this case, Edwards was charged with a state jail felony, which has a punishment range

of 180 days to two years. See TEX. PENAL CODE ANN. § 12.35(a) (West Supp. 2017). The sentence

assessed was only three months more than the minimum sentence. In addition, although the value

of the items stolen in this incident was relatively small, the evidence showed that Edwards had

been convicted of theft on at least three other occasions, the first occurring in 2004. The most

                                                  3
recent prior theft conviction, entered on December 29, 2014, was also a state jail felony, for which

Edwards was sentenced to fifteen months’ confinement in state jail. Finally, although it appears

that all of Edwards’ prior convictions involved thefts of property valued at less than $1,500.00,

her sentence in this case reflects that the trial court took into account that the value of the property

involved in all of her convictions was relatively small and balanced that fact with her history of

repeated theft offenses.

       Because the sentence was within the statutory range of punishment, and the evidence

showed that Edwards has over a decade of theft convictions, we find that her sentence is not cruel,

unusual, excessive, or grossly disproportionate.

       We affirm the trial court’s judgment.




                                               Josh R. Morriss III
                                               Chief Justice

Date Submitted:        August 22, 2018
Date Decided:          August 23, 2018

Do Not Publish




                                                   4